Citation Nr: 1646257	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) from April 2011 (hypertension and hyperlipidemia) and May 2013 (ischemic heart disease) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  

In a December 2014 VA Form 9, the Veteran requested a Travel Board hearing.  However, in February 2015, the Veteran withdrew his request for a Board hearing.  Thus, the Board will proceed with adjudication of the claims.

In an October 2016 written brief, the Veteran's representative asserted that the Veteran was entitled to an earlier effective date for service connection for his ischemic heart disease.  In a May 2013 rating decision, the RO granted service connection for ischemic heart disease with an effective date of October 2012.  The Veteran filed a timely notice of disagreement with the assigned rating, but did not file a timely notice of disagreement with the effective date.  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date; thus, the Board does not have jurisdiction to adjudicate that issue.  Rudd v. Nicholson, 20 Vet. App. 296 (2006)

The issues of entitlement to service connection for hypertension and entitlement to an increased rating for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Hyperlipidemia is not a disability for which compensation can be granted under VA regulations. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for hyperlipidemia have not been met. 38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a February 2011 statement, the Veteran filed a claim for service connection for dyslipidemia (i.e. hyperlipidemia).  "Hyperlipidemia" is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  (See Dorland's Illustrated Medical Dictionary 903 (31st ed. 1994)).  A finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes. 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

Disabilities related to high cholesterol levels may be service connected.  Here, however, there is no evidence that the Veteran's hyperlipidemia is the result of a disability or has led to the development of a disability for which service connection has not already been granted.  (The Veteran is already in receipt of service connection for ischemic heart disease).  The Board stresses that service connection can only be granted for a disability resulting from disease or injury. See 38 U.S.C.A. §§ 1110, 1131.  Thus, despite the diagnosis of hyperlipidemia, this is not a disease or disability for purposes of VA compensation.  Service connection for hyperlipidemia is not possible as matter of law. 


ORDER

Entitlement to service connection for hyperlipidemia is denied.


REMAND

Hypertension

In an October 2016 written brief, the Veteran's representative asserted that the Veteran's hypertension is secondary to his service-connected ischemic heart disease and/or his service-connected PTSD.  The Veteran has also contended that it is due to herbicide exposure in Vietnam.

The representative cited to an article on PTSD and Physical Health from VA's website, and also a 2009 article "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey" written by Jeffrey L. Kibler, PhD; Kavita Joshi, MS; and Mindy Ma, PhD. 

The Board also notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension. See 79 Fed. Reg 20,308 (April 11, 2014).  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds that a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service is warranted. See McLendon v. Nicholson, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159 (a)(1).   

Accordingly, remand is necessary in this case to obtain a medical opinion which addresses the Veteran's contentions with regard to his hypertension and whether it is as likely as not caused by, or aggravated by, his ischemic heart disease, PTSD, and/or exposure to herbicides. 


Increased Rating of Ischemic Heart Disease

The Veteran's ischemic heart disease is evaluated as 10 percent disabling under DC 7005 effective from October 9, 2012.  

The claims file includes an October 2016 VA Disability Examinations Management record (LHI) which reflects the examiner's statement that there "is no objective evidence in the C-file records to support a diagnosis of Ischemic Heart Disease."  The examiner found diagnoses of hypertensive heart disease from April 2011 and sinus bradycardia from October 2016.  The examiner assigned a METs level of greater than 5 and to 7 based solely on the Veteran's heart conditions and found that the Veteran's heart conditions do not qualify as ischemic heart disease.  

As noted above, the Veteran is in receipt of service connection for ischemic heart disease which appears to be based on an April 2013 examination report.  (A November 2011 VA examination report found that the Veteran did not have ischemic heart disease.)

The April 2013 VA examiner stated as follows:

It is the examiner's opinion that the Veteran does have ischemic heart disease due to most recent EKG findings of septal infarct noted on EKG of February 21, 2013.  The stress test that showed no evidence of ischemic was taken prior to the most recent EKG findings.  Therefore, due to the most recent evidence of septal infarct which is evidence of myocardial infarct which is characteristic for ischemic heart disease under VA standards. 

The April 2013 VA examiner assigned a METS level of greater than 7 and to 10.  It was noted that the Veteran had other non-cardiac conditions which limit his METS level; he had lung cancer with a left lobectomy which had a 50 percent effect on his METS level.

Thus, the 2016 examiner's finding that the C-file does not contain objective evidence of ischemic heart disease does not appear accurate.

Based on the foregoing, the Board finds that another VA opinion is necessary.  As noted above, the 2016 examiner has found that the Veteran's symptoms do not relate to ischemic heart disease and that his symptoms are related to hypertensive heart disease and/or sinus bradycardia.  Nevertheless, as the Veteran is in receipt of service connection for ischemic heart disease, an examiner should assess what if, any, symptoms the Veteran has related to ischemic heart disease.  In essence, presuming that the Veteran has ischemic heart disease, an examiner should specifically distinguish, if reasonably possible, his hypertensive heart disease and/or sinus bradycardia symptoms from his ischemic heart disease symptoms, if any.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all VA clinical records from February 2013 to present for the Veteran's heart, hypertension, and PTSD with the claims file.

2.  Obtain a supplemental opinion as to the level of severity of the Veteran's service-connected ischemic heart disease.  The clinician should presume that the Veteran has ischemic heart disease and should specifically distinguish, if reasonably possible, the Veteran's hypertensive heart disease and/or sinus bradycardia symptoms from his ischemic heart disease symptoms, if any.  

The clinician should consider the pertinent evidence of record to include the following:  a.) the November 2011 VA examination report; b.) the February 2013 EKG findings; c.) the April 2013 examination report; and d.) the October 2016 examination report.

The clinician should assess, if reasonably possible, the Veteran's METs level due solely to ischemic heart disease.

If an examination is needed for an adequate opinion, the Veteran should be scheduled for such. 

3.  Thereafter, obtain clinical opinion(s) as to:

a. whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his exposure to herbicides in service; and
b. whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension is (i) caused or (ii) aggravated by his PTSD; and
c. whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension is (i) caused or (ii) aggravated by his ischemic heart disease. 

The clinician should consider and discuss as necessary the pertinent evidence of record to include: a.) the article on PTSD and Physical Health from VA's website cited by the Veteran's representative; b.) the 2009 article "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey" written by Jeffrey L. Kibler, PhD; Kavita Joshi, MS; and Mindy Ma, PhD; c.) the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence; d.) other relevant literature that the clinician finds pertinent; e) the severity of the Veteran's hypertension before and after diagnosis of ischemic heart disease; and f.) the severity of the Veteran's PTSD and its chronic effect, if any, on the Veteran's hypertension. 

If the clinician finds that the Veteran's hypertension has been aggravated by a service-connected disability, the clinician should discuss, if reasonably possible, the baseline of the Veteran's hypertension before any aggravation, and if any aggravation is chronic or a temporary flare-up. 

4.  Following completion of the above, readjudicate the issues of entitlement to service connection for hypertension and entitlement to an increased rating for ischemic heart disease.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


